Citation Nr: 1730932	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-36 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of multiple joints.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1983.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Affairs (Board) from a September 2007 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina that, in pertinent part, declined to reopen the claim of entitlement to service connection for arthritis of multiple joints, and entitlement to service connection for a right wrist disability and sleep apnea.  These issues were remanded for further development by Board decision in March 2014.

The Veteran was scheduled for a personal hearing at the RO in February 2016, but withdrew his request in December 2015.

By Board decision in October 2016, the issues of entitlement to service connection for diabetes mellitus, type II and residuals of head injury, which were previously on appeal, were denied.  These matters are no longer for appellate consideration.  The issues currently on appeal were remanded for further development.

Following adjudication of the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of multiple joints, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an appealed rating decision dated in June 1984, service connection for multiple joint arthritis was denied on the basis that the Veteran did not have this disability.

2.  Evidence received since the June 1984 rating decision denying service connection for multiple joint arthritis includes a diagnosis of generalized multiple arthroses (arthritis), which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision denying service connection for arthritis of multiple joints is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for multiple joint arthritis.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background and Legal Analysis

Entitlement to service connection for arthritis of multiple joints was denied in a June 1984 VA rating decision on the basis that arthritis was not shown in service and that X-rays on post service VA examination in May 1984 were negative for arthritic changes of the joints.  Following the denial of the claim, the Veteran did not file a notice of disagreement or submit new and material evidence within one year of notification of the decision.  As such, the June 1984 rating decision denying entitlement to service connection for arthritis of multiple joints is final.  See 38 U.S.C.A. § 7105 (2014). 

The Veteran attempted to reopen the claim of entitlement to service connection for arthritis of multiple joints in September 2006 upon the submission of additional evidence.  Such evidence included an October 2009 clinical report from Valley Internal Medicine showing treatment for multiple complaints and disorders, including positive joint pain and stiffness.  The Veteran was noted to have a medical history with diagnoses that included generalized multiple osteoarthroses (arthritis).  

The Board finds that the additional information that has been received invokes the provisions of 38 C.F.R. § 3.156 because there is now a clinical diagnosis of arthritis of multiple joints that supports the claim in a manner not previously demonstrated.  Therefore, based on this new evidence and the low standard for reopening a claim, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied.  The claim of entitlement to service connection for multiple joint arthritis is thus reopened.  This matter is further addressed in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for arthritis of multiple joints is reopened; the appeal is granted to this extent. 


REMAND

The Board finds that further development of the claims is warranted prior to disposition on appeal.  

At the outset, the Board notes that the Veteran has not been provided Veterans Claims Assistance Act of 2000 (VCAA) notification addressing the claim of entitlement to service connection for a right wrist disability.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, to include informing him of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran should therefore be sent full and proper VCAA notification as to this matter.

The Veteran asserts that he injured his right wrist in service and developed a knot in that area during active duty.  Service treatment records reflect that he had complaints of right wrist "arthritis" in June 1980.  In July 1981, he was seen complaining of hand numbness and aching and sharp pain around the right wrist of two weeks duration.  In September 1981, the Veteran reported a "pinched nerve" sensation whenever he exerted the right hand.  Post service treatment records indicate a history of ganglion cyst excision.  Records from Valley Internal Medicine dated October 2009 indicate that this surgery had been performed in 1984.  The Board notes, however, that there is no surgical report in the record attesting to such.  The record reflects that on a Report of Medical Examination for Disability Evaluation dated in February 1992, the Veteran also reported receiving treatment at Sampson Mercy Hospital.  In this regard, the Veteran should be contacted and requested to provide authorization identifying the name and date of the provider who performed surgery on his wrist, the Sampson Mercy Hospital, as well as any other private provider who has treated him for disabilities currently claimed on appeal.

The record also reflects that in the February 1992 Report of Medical Examination for Disability Evaluation, the Veteran indicated that he had received treatment at VA hospitals in Durham and Fayetteville, North Carolina, dating back to 1984.  The Board observes, however, that VA clinic notes from these facilities are only sporadic until more consistent treatment, beginning in 1999, is shown in Social Security records obtained in 2014.  VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 C.F.R. § 5103 (c)(2) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2016).  Therefore, on remand, the RO should attempt to secure any outstanding VA treatment records dating from 1984 through 1998 from the VA facilities named above and associate them with the electronic record.  

The Board notes that an opinion regarding the right wrist was requested from a VA examiner who reviewed the record in March 2011 and opined that the Veteran's wrist complaints were less likely than not related to active duty.  The stated rationale for this conclusion included that no documentation of wrist injury in service and just one wrist complaint during active duty.  The examiner related that there was an abundance of evidence of wrist injury and repetitive motion of the wrist in a civilian job after discharge, "to include a ganglion cyst surgery and wrist pain...with mopping while working as a janitor."  The Board points out, however, that the Veteran was seen for right wrist symptoms on several occasions during active duty and there is no post service documentation of wrist injury or clinical evidence leading up to ganglion cyst surgery, reportedly performed in 1984, within a year or so after active duty.  As such, the VA examiner's opinion appears to be based on an inaccurate factual premise and the report is found to be inadequate for adjudication purposes.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  Therefore, a current neurological examination of the right wrist with a medical opinion is warranted.  [The Board would point out, however, that the examiner may not have had access to all of the service treatment records that became associated with record in 2014, as indicated above.]  

The Veteran asserts that he has sleep apnea for which service connection is warranted.  A diagnosis of obstructive sleep apnea since the 1990s was recorded on a private problem list in October 2009.  The Board finds that the question of whether obstructive sleep apnea is secondary to or has been aggravated by service-connected disability, to include major depression, hypertensive heart disease, headaches, peripheral neuropathy of the lower extremities, etc., is also for consideration.  This theory of entitlement has not heretofore been addressed.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  As such, the Veteran should be scheduled for a VA examination, to include a medical opinion in this regard.

Accordingly, the case is remanded for the following actions.

1.  Send the Veteran VCAA notice pertaining to the issue of entitlement to service connection for right wrist disability. 

2.  Contact the Veteran and request that he provide written authorization with the names and addresses of all health care providers, including Sampson Mercy Hospital, who treated him and operated on his right wrist, as well as for any other disability claimed on appeal.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate them with the electronic claims folder.  All attempts to obtain the records should be documented in the claims file. 

3.  The RO should attempt to retrieve all VA outpatient records dating from 1983 through 1998 from the Durham and Fayetteville, North Carolina VA facilities and associate them with the electronic claims file, to include any that may be retired or on microfilm.  All attempts to request the records should be documented.

4.  After receipt of the additional information requested above, schedule the Veteran for an examination by a VA neurologist or other appropriate physician to determine whether it is at least as likely as not a right wrist disability is related to service or secondary to or aggravated by a service-connected disability.  Access to VBMS must be made available to the VA physician.  The examiner must indicate whether the electronic claims folder is reviewed.  The examination report must reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  All indicated tests and diagnostics, including electromyogram studies, must be performed, and clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must respond to the following questions:

a)  What is the diagnosis and likely etiology of any current right wrist disability?

b)  What is the likely etiology of the post service right wrist ganglion cyst?

c)  Is it at least as likely as not (a 50% percent probability or more) the post service right wrist ganglion cyst and current right wrist symptomatology relate back to symptoms the Veteran experienced during active service?

d)  If not, is it at least as likely as not (a 50% probability or more) any current right wrist disability is proximately due to or the result of (secondary to) or is made permanently worse (aggravated) by a service connected disorder, including lumbar spine disability.

e)  Is any current right wrist disability more likely of post service onset and unrelated to service or a service-connected disorder?

f)  The report of the examination should be comprehensive and contain a well-rationalized opinion in a detailed narrative report.

5.  Schedule the Veteran for an examination by a PHYSICIAN WHO SPECIALIZES IN SLEEP DISORDERS TO DETERMINE WHETHER HE HAS OBSTRUCTIVE SLEEP APNEA related to service or to a service-connected disability.  Access to VBMS must be made available to the VA physician.  The examiner must indicate whether the electronic claims folder is reviewed.  The examination report must reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  All indicated tests and studies should be performed and clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination, the examiner must provide an opinion as to a) whether it is at least as likely as not any sleep disorder is related to the Veteran's active duty service.  If not, the examiner must opine b) whether it is at least as likely as not any diagnosed sleep disorder is secondary to or has been aggravated by service-connected disability, including major depression, hypertensive heart disease, headaches, peripheral neuropathy of the lower extremities, etc., to include any medication taken therefor.  The examination report must contain a detailed narrative with a complete rationale for the opinion provided.

In formulating the medical opinion, the examiners are advised that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

6.  The Veteran must be given adequate notice of the examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2016).  Any failure to appear for an examination should be noted in the file.

7.  The RO should ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide competent medical opinions.  If a report is insufficient or if an action requested is not taken or is deficient, it must be returned to the examiner for correction.  See Stegall v. West, 11 Vet.App. 268 (1998).

8.  After taking any further development deemed appropriate, the RO should re-adjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


